      Case 4:17-cv-01749 Document 89 Filed on 07/17/19 in TXSD Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
ALFRED DEWAYNE BROWN,                     §
             Plaintiff,                   §
                                          §
v.                                        §          CIVIL ACTION NO. 4:17-cv-01749
                                          §
CITY OF HOUSTON, TEXAS;                   §
HARRIS COUNTY, TEXAS; BRECK               §
McDANIEL; DANIEL J. RIZZO;                §
KIM OGG; TED C. BLOYD; and                §
D. L. ROBERTSON,                          §
                 Defendants.              §

                            PROPOSED SCHEDULING AND
                             DOCKET CONTROL ORDER

          The disposition of this case will be controlled by the following schedule:

1.    September 30, 2019.          MOTIONS TO ADD NEW PARTIES
                                   The attorney causing the addition of new parties will
                                   provide copies of this Order to new parties.

2.    September 30, 2019.          MOTIONS FOR LEAVE TO AMEND PLEADINGS
                                   Parties filing motions after this deadline must show good
                                   cause.

                                   EXPERTS ON MATTERS OTHER THAN
                                   ATTORNEY’S FEES
3a.   November 15, 2019.           The plaintiff (or the party with the burden of proof on an
                                   issue) will designate expert witnesses in writing and provide
                                   the report required by Rule 26(a)(2) of the Federal Rules of
                                   Civil Procedure.

3b.   January 15, 2020.            The opposing party will designate expert witnesses in
                                   writing and provide the report required by Rule 26(a)(2) of
                                   the Federal Rules of Civil Procedure.

4.    March 30, 2020.              MEDIATION
                                   Mediation or other form of dispute resolution must be
                                   completed by this deadline.

5.    March 16, 2020.              COMPLETION OF DISCOVERY
                                   Written discovery requests are not timely if they are filed
                                   so close to this deadline that under the Federal Rules of
                                   Civil Procedure the response would not be due until after
                                   the deadline.
     Case 4:17-cv-01749 Document 89 Filed on 07/17/19 in TXSD Page 2 of 2



6.    April 17, 2020.               PRETRIAL DISPOSITIVE MOTIONS DEADLINE
                                    No motion may be filed after this date except for good
                                    cause

7.    ______________.               JOINT PRETRIAL ORDER AND MOTION IN
                                    LIMINE DEADLINE
                                    The Joint Pretrial Order will contain the pretrial disclosures
                                    required by Rule 26(a)(3) of the Federal Rules of Civil
                                    Procedure. Plaintiff is responsible for timely filing the
                                    complete Joint Pretrial Order. Failure to file a Joint Pretrial
                                    Order timely may lead to dismissal or other sanction in
                                    accordance with the applicable rules.
8.    _______________.              DOCKET CALL
                                    Docket Call will be held at 2:00 p.m. in Courtroom 11-B,
                                    United States Courthouse, 515 Rusk, Houston, Texas. No
                                    documents filed within 7 days of the Docket Call will be
                                    considered. Pending motions may be ruled on at docket
                                    call, and the case will be set for trial as close to the
                                    docket call as practicable.

9.    Additional orders relating to disclosures, discovery, or pretrial motions:

      (a)    Any party wishing to make any discovery motions should arrange for a pre-motion
             conference with the court before the preparation and submission of any motion
             papers. That includes a motion to compel, to quash, or for protection. Email Mrs.
             Eddins at Lisa Eddins@txs.uscourts.gov or fax her at 713-250-5213 to arrange for
             a pre-motion conference. Notify your adversary of the date and time for the
             conference.

      (b)    The parties agree to submit attorney’s fees issues to the court by affidavit after
             liability and damages are resolved.


      Signed on _______________________, at Houston, Texas.



                                                 _____________________________
                                                 Judge Lee H. Rosenthal
                                                 Chief, United States District Judge
